Citation Nr: 0210460	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back strain, neck 
strain, and bilateral shoulder impingement, claimed as 
secondary to the service-connected surgical residuals, left 
knee injury with septic arthritis and osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1972 and from May 1974 to May 1977.  The veteran 
subsequently served in the Army Reserve and National Guard 
until March 1986.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, dated in June 1998.  That decision denied the 
veteran's claims of entitlement to service connection for low 
back strain, neck strain, and bilateral shoulder impingement 
as secondary to the service-connected surgical residuals, 
left knee injury with septic arthritis and osteoarthritis.  
The denial of service connection was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The veteran's low back strain, neck strain, and bilateral 
shoulder impingement were not caused or aggravated by his 
service-connected left knee disability.


CONCLUSION OF LAW

Low back strain, neck strain, and bilateral shoulder 
impingement are not proximately due or the result of a 
service-connected disability.  38 U.S.C.A. §§  5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.310(a) (2001). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled 
with respect to the issue of service connection for low back 
strain, neck strain, and bilateral shoulder impingement, 
claimed as secondary to the service-connected surgical 
residuals, left knee injury with septic arthritis and 
osteoarthritis.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the February 1999 Statement 
of the Case, and the May 2002 Supplemental Statements of the 
Case (SSOC) informed the veteran and his representative of 
the information and evidence needed to substantiate the claim 
and complied with VA's notification requirements, to include 
essentially informing the veteran as to what evidence VA 
would secure and what information and evidence he must 
submit.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  As discussed below, the sole evidence 
providing the necessary evidence of proximate cause to 
establish secondary service connection is the veteran's 
testimony and contemporaneous documentary evidence at the 
time of the veteran's slip and fall injury.  As noted by the 
VA examiner in June 1998, any medical evidence regarding a 
possible etiological connection between any present 
disability and the veteran's injury would be speculative at 
best.  See 66 Fed. Reg. at 45,631 (to be codified at 
38 C.F.R. § 3.159(c)(4)).  As VA has already confirmed the 
current existence of the veteran's disabilities, and obtained 
an opinion on the contended causal relationship, the Board 
finds there is no duty to provide an examination or medical 
opinion at this late date.  Additionally, the veteran has 
undergone a total knee arthroplasty of the left knee 
subsequent to the events in question.  Therefore, the current 
condition of the knee would have no bearing upon its 
condition in February 1996.

There is no indication that there now exists any additional 
evidence from any source that could substantiate the claim 
that has not been obtained.  The RO has also provided the 
veteran with clear notice of the evidence considered and the 
types of evidence he needed to submit to support his claim.  
The Board finds that the duties to assist and notify have 
been satisfied in the instant case.

The Board also notes that, while the RO initially denied the 
veteran's claim as "not well-grounded", it was subsequently 
denied on the merits.  (See May 2002 SSOC.) All treatment 
records identified by the veteran have been obtained and 
associated with the claims file, and the veteran has been 
provided with adequate VA examinations.  Accordingly, the 
Board concludes that remanding the claim for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Law and Regulation

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (a) (2001). Where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice- connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Court requires a two-step analysis to determine whether 
the evidence is sufficient to establish proximate cause.  See 
Reiber v. Brown, 7 Vet. App. at 516 (1995).  The Board must 
first determine whether the service connected disability 
caused the accident (in Reiber whether there was competent 
evidence that an unstable service connected ankle caused a 
fall, for which lay testimony was sufficient), and then 
whether the accident caused the injury (in Reiber whether the 
fall caused the back injury, which was said to be a medical 
determination) for which secondary service connection was 
claimed.  See Reiber, 7 Vet. App. at 515.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The United States Court of Appeals for the Federal Circuit 
held that the Board has the authority to discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guimond 
v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 
5 Vet. App. 155, 161 (1993); Pond v. West, 12 Vet. App. 341, 
345 (1999) (observing that in a case where the claimant was 
also a physician, and therefore a medical expert, the Board 
could consider the veteran's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2002).
  
Analysis

The Board finds that secondary service connection for the 
veteran's low back strain, neck strain, and bilateral 
shoulder impingement is not warranted.

Based upon a review of the medical evidence, the Board finds 
that the evidence is conflicting as to whether the veteran 
currently has a low back strain, neck strain, and bilateral 
shoulder impingement.  There is medical evidence showing 
continued treatment and subjective complaints but a VA 
examiner in June 1998 found no objective evidence in the 
record of low back strain, neck strain, and bilateral 
shoulder impingement.  He noted that "the veteran's 
complaints of pain in the neck, lower back, and both 
shoulders are not substantiated by any objective X-ray or 
physical findings either by this examiner or by the multiple 
physicians who took care of him following the accident in 
question.  The veteran had a very thorough medical work up 
following the injury of February 6, 1996, by the Workman's 
Compensation physicians and by the physicians..." at the VA.  
He continued that "[i]n conclusion, there is no objective 
proof or disproof that the veteran's complaints of neck, 
shoulder, and lower back pain are valid."  Nevertheless, 
there is medical evidence of the claimed disabilities.  

The veteran does not allege nor does the record support 
direct service connection based upon the occurrence of a 
disease or injury during the veteran's periods of service 
that caused his low back strain, neck strain, and bilateral 
shoulder impingement.

The veteran alleges that in February 1996, while taking a 
break at his place of employment he fell down a flight of 
concrete metal tipped stairs.  His claim for secondary 
service connection is based upon the assertion that his 
service-connected left knee buckled, causing him to fall, 
resulting in the injuries.

Review of the veteran's statements regarding the 
circumstances of the injury reveals inconsistencies that cast 
doubt upon the credibility of his assertions.  The veteran 
filed a successful worker's compensation claim based upon the 
disability incurred from the on the job injury.  The Board 
notes that the veteran asserted, during pursuit of those 
benefits, that the cause of his fall down the stairs was a 
slippery surface.  

A consultation report from the Kansas City Spine Center dated 
March 11, 1996, noted the veteran's fall but did not note a 
cause.  A March 22, 1996, physical medicine consultation 
report, also prepared by the Kansas City Spine Center, noted 
the veteran reported that he slipped, causing him to fall 
down a flight of stairs.  

An independent medical examination report dated in August 
1996, prepared in conjunction with the veteran's worker's 
compensation claim was submitted by the veteran.  The 
examiner noted that on February 6, 1996, the veteran was 
injured when he slipped on some stairs.  The examiner noted 
that the veteran believed they were probably recently mopped.  
That examiner noted some limitation of motion of the knee but 
no gross instability was demonstrated and there is no opinion 
suggesting that a neck, back or shoulder disability was 
caused or aggravated by the left knee disability or that the 
fall in question was due to the left knee disorder.

The veteran was examined by VA in October 1996, several 
months after the injury.  The examiner noted decreased range 
of motion, crepitance, and pain.  He also noted, 
significantly, that there was no other impairment of the 
knee.  The examiner noted a history of knee instability but 
the examination showed no subluxation or  lateral 
instability.  
In an undated response to a Missouri Dept. of Elementary and 
Secondary Education, Division of Vocational Rehabilitation - 
Disability Determinations, Claimant Questionnaire, the 
veteran noted that he was starting to go down stairs when he 
lost the stability in his left knee, he feet went out from 
under him and he fell down 17 concrete metal edge steps on 
his back, neck, and shoulders.

With regard to the veteran's claim of service connection for 
low back strain, neck strain, and bilateral shoulder 
impingement, the Board finds the veteran's assertion that the 
fall was the result of instability in the knee is not 
credible.  Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (Board is entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).

The allegations of instability in the knee were made when the 
possibility of VA compensation was an issue.  Prior to that 
time, the veteran alleged, in an apparent attempt to affix 
blame to his employer, that the stairs that he slipped upon 
were wet from recent mopping.  The variability of the 
veteran's assertions leads the Board to discount the 
probative value of the statements. 

The preponderance of the evidence is against the veteran's 
claim that his low back strain, neck strain, and bilateral 
shoulder impingement were caused or aggravated by his 
service-connected left knee disability, to include a fall 
allegedly associated with the knee disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).







ORDER

Service connection for low back strain, neck strain, and 
bilateral shoulder impingement, secondary to the service-
connected surgical residuals, left knee injury with septic 
arthritis and osteoarthritis, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

